                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4
                                                           Attorneys for Linda S. Green, Trustee
                                                      5

                                                      6

                                                      7

                                                      8                               UNITED STATES BANKRUPTCY COURT
                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                      9                                     SANTA ROSA DIVISION
                                                      10    In re:                                        Case No. 19-30297
                                                      11    HARVEY ROBERT KLYCE                           Chapter 7
                                                      12             Debtor.
Provencher & Flatt llp




                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                            LINDA S. GREEN, Trustee in
                                     (707) 284-2380




                                                      14    Bankruptcy,                                   A.P. No. 19-03051
                                                      15             Plaintiff,                           EX PARTE REQUEST FOR ENTRY OF
                                                                                                          ORDER SETTING DEADLINE FOR
                                                      16    v.                                            DEFENDANT NORWEGIAN STATE
                                                                                                          EDUCATIONAL LOAN FUND TO
                                                      17    VANJA ELISABETH FLAK,                         RESPOND TO THE FIRST AMENDED
                                                            NORWEGIAN STATE EDUCATIONAL                   COMPLAINT
                                                      18    LOAN FUND,
                                                      19             Defendant.
                                                      20
                                                      21         Plaintiff received and filed a Certificate of Service of the First Amended Complaint on

                                                      22   Defendant Norwegian State Educational Loan Fund. [Docket 30].

                                                      23         Pursuant to the Court’s Order entered May 22, 2020 [Docket 29], plaintiff Linda S.

                                                      24   Green, Trustee in Bankruptcy, requests the Court set a deadline for Defendant Norwegian

                                                      25   State Educational Loan Fund to respond to the First Amended Complaint.

                                                      26   Dated: June 11, 2020                     s/ Douglas B. Provencher
                                                                                                    Douglas B. Provencher #77823
                                                      27                                            Attorney for Plaintiff

                                                      28
                                                                                                         1
                                                       Case: 19-03051       Doc# 31   Filed: 06/11/20   Entered: 06/11/20 15:18:08   Page 1 of 3
                                                      1                                    DECLARATION OF SERVICE

                                                      2
                                                           I declare that I am over the age of eighteen years and am not a party to this action. I am a
                                                      3    resident of or employed in the county where the mailing took place. My business address
                                                           is Provencher & Flatt LLP, 823 Sonoma Avenue, Santa Rosa, CA 95404.
                                                      4
                                                           On June 11, 2020, I served the following documents:
                                                      5
                                                           EX PARTE REQUEST FOR ENTRY OF ORDER SETTING DEADLINE FOR DEFENDANT
                                                      6    NORWEGIAN STATE EDUCATIONAL LOAN FUND TO RESPOND TO THE FIRST
                                                           AMENDED COMPLAINT
                                                      7
                                                           [Proposed] ORDER SETTING DEADLINE FOR DEFENDANT NORWEGIAN STATE
                                                      8    EDUCATIONAL LOAN FUND TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                                      9    on the interested parties in the action by placing true copies thereof, enclosed in sealed
                                                           envelopes, with first class postage thereon fully prepaid, in the United States mail at Santa
                                                      10   Rosa, California, (unless otherwise indicated to be by hand delivery, overnight mail, electronic
                                                           means, messenger or fax) addressed as follows:
                                                      11
                                                           ADDRESSED TO:
                                                      12
Provencher & Flatt llp




                                                           Norwegian State Educational Loan Fund
                                                      13
                  Santa Rosa, CA 95404




                                                           Lanekassen
                    Attorneys at Law
                    823 Sonoma Ave.




                                                           P.O. Box 4551
                                     (707) 284-2380




                                                      14   8608 Mo i Rana
                                                           Norway
                                                      15
                                                           (X) (BY PRIORITY MAIL INTERNATIONAL) I placed the envelope for collection and mailing
                                                      16   following our ordinary business practices. I am readily familiar with the business practice at
                                                           my place of business for collecting and processing correspondence for mailing. On the same
                                                      17   day that correspondence is placed for collection and mailing, it is deposited in the ordinary
                                                           course of business with the United States Postal Service in a sealed envelope with postage
                                                      18   fully prepaid

                                                      19   ( ) (BY E-SERVICE VIA E-FILING VENDOR) I caused said document to be electronically
                                                           served on all attorneys and parties of record by transmission to the E-Filing Vendor approved
                                                      20   by the Court to provide electronic filing and service.

                                                      21   ( ) (BY ELECTRONIC FILING) By transmission of the Notification of Electronic Filing by the
                                                           Clerk to Registered Participants who have consented to service.
                                                      22
                                                           ( ) (BY ELECTRONIC SERVICE – VIA E-MAIL) By transmission of said document by e-mail
                                                      23   to the above addressee(s).

                                                      24   ( ) (BY PERSONAL SERVICE) I caused each such envelope to be delivered by hand to the
                                                           above-noted addressee(s).
                                                      25
                                                           ( ) (BY FACSIMILE) By Facsimile machine to the above number(s). The above-described
                                                      26   transmission was reported as complete without error by a transmission report.

                                                      27   ( ) (BY OVERNIGHT MAIL SERVICE) I placed such envelope to be delivered by overnight
                                                           mail service to the above addressee(s).
                                                      28
                                                                                                          2
                                                       Case: 19-03051     Doc# 31    Filed: 06/11/20    Entered: 06/11/20 15:18:08     Page 2 of 3
                                                      1    ( ) (State) I declare under penalty of perjury under the laws of the State of California that the
                                                           foregoing is true and correct.
                                                      2
                                                           (X) (Federal) I declare under penalty of perjury that I am a member of the State Bar of this
                                                      3    Court or I am an employee in the offices of a member of the State Bar of this Court at whose
                                                           direction service was made.
                                                      4
                                                           Executed on June 11, 2020.
                                                      5                                                       s/ Deana Hopper
                                                                                                              Deana Hopper
                                                      6

                                                      7

                                                      8

                                                      9

                                                      10

                                                      11

                                                      12
Provencher & Flatt llp




                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.
                                     (707) 284-2380




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                          3
                                                       Case: 19-03051     Doc# 31     Filed: 06/11/20   Entered: 06/11/20 15:18:08     Page 3 of 3
